719 S.E.2d 40 (2011)
Anne Marie LONG
v.
GATEWAY COMMUNITIES, LLC (f/k/a Gateway Homes, LLC), Douglas R. Levin, Vernon L. Faircloth, John A. Ashworth, IV, B & G Realty Company (f/k/a Brown & Glenn Realty), and Brown & Glenn Realty Co., Inc.
No. 180P11.
Supreme Court of North Carolina.
December 8, 2011.
James E. Ferguson, II, for Long, Anne Marie.
*41 Andrew W. Lax, Charlotte, for Brown and Glen Realty Co., Inc.
Grady Jessup, for Long, Anne Marie.
C. Byron Holden, Charlotte, for Gateway Communities, LLC, et al.

ORDER
Upon consideration of the petition filed on the 10th of May 2011 by Plaintiff in this matter for discretionary review of the decision of the North Carolina Court of Appeals pursuant to G.S. 7A-31, the following order was entered and is hereby certified to the North Carolina Court of Appeals:
"Denied by order of the Court in conference, this the 8th of December 2011."